

	

		III

		109th CONGRESS

		1st Session

		S. RES. 233

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 6, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Ms.

			 Landrieu, Mr. Vitter,

			 Mr. Cochran, Mr. Lott, Mr.

			 Shelby, Mr. Sessions,

			 Mr. Akaka, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Biden, Mr.

			 Bingaman, Mr. Bond,

			 Mrs. Boxer, Mr.

			 Brownback, Mr. Bunning,

			 Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Coleman, Ms. Collins,

			 Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Isakson, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Kyl, Mr.

			 Lautenberg, Mr. Leahy,

			 Mr. Levin, Mr.

			 Lieberman, Mrs. Lincoln,

			 Mr. Lugar, Mr.

			 Martinez, Mr. McCain,

			 Mr. McConnell, Ms. Mikulski, Ms.

			 Murkowski, Mrs. Murray,

			 Mr. Nelson of Florida,

			 Mr. Nelson of Nebraska,

			 Mr. Obama, Mr.

			 Pryor, Mr. Reed,

			 Mr. Roberts, Mr. Rockefeller, Mr.

			 Salazar, Mr. Santorum,

			 Mr. Sarbanes, Mr. Schumer, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Voinovich, Mr. Warner, and Mr.

			 Wyden) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Expressing the condolences of the Nation to

		  the victims of Hurricane Katrina, commending the resiliency of the people of

		  the States of Louisiana, Mississippi, and Alabama, and committing to stand by

		  them in the relief and recovery efforts.

	

	

		Whereas, on August 28, 2005, Hurricane

			 Katrina reached landfall devastating the Gulf Coast States;

		Whereas

			 there has yet to be a full accounting for all our citizens whose lives were

			 tragically lost;

		Whereas

			 the cost in human suffering is ongoing for hundreds of thousands of people who

			 have lost loved ones, homes, and livelihoods;

		Whereas

			 immediate humanitarian aid is still critically needed in many of the devastated

			 regions;

		Whereas

			 the devastation on the Gulf Coast of Mississippi, Louisiana, and Alabama is

			 catastrophic;

		Whereas

			 the City of New Orleans is tragically flooded and the surrounding communities

			 of St. Bernard and Plaquemines parishes are devastated;

		Whereas

			 every city on the Mississippi Gulf Coast is severely damaged or destroyed,

			 including Waveland, Bay St. Louis, Pass Christian, Long Beach, Gulfport,

			 Biloxi, Ocean Springs, Moss Point, and Pascagoula;

		Whereas

			 the States of Florida, Texas, and Georgia also sustained damage;

		Whereas

			 Coast Guard search and rescue teams, police, firefighters, the National Guard,

			 and many ordinary citizens have risked their lives to save others;

		Whereas

			 doctors, nurses, and medical personnel worked expeditiously to ensure that

			 hospitals, medical centers, and triage units provided needed care;

		Whereas

			 the American Red Cross, the Salvation Army, and other volunteer organizations

			 and charities are supplying hurricane victims with food, water, and

			 shelter;

		Whereas

			 the State of Texas and numerous other States have welcomed tens of thousands of

			 victims from Louisiana and provided them with aid and comfort;

		Whereas

			 the Army Corps of Engineers has worked to reinforce levees in Louisiana;

			 and

		Whereas

			 thousands of volunteers and government employees from across the Nation have

			 committed time and resources to help with recovery efforts: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)expresses the condolences of the Nation to

			 the victims of Hurricane Katrina;

			(2)commends the resiliency and courage of the

			 people of the States of Louisiana, Mississippi, and Alabama; and

			(3)commits to provide the necessary resources

			 and to stand by the people of the States of Louisiana, Mississippi, and Alabama

			 in the relief, recovery, and rebuilding efforts.

			

